IN THE SUPREME COURT OF IOWA

                             No. 56 / 07–0252

                            Filed June 13, 2008


STATE OF IOWA,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR JOHNSON COUNTY,

      Defendant.



      Appeal from the Iowa District Court for Johnson County, Stephen

C. Gerard II, District Associate Judge.



      The State of Iowa filed a petition for a writ of certiorari requesting

review of two orders by the juvenile court requiring the department of

human services to pay the cost for detaining a juvenile in a detention

center. WRIT SUSTAINED.



      Thomas J. Miller, Attorney General and Bruce Kempkes, Assistant

Attorney General, for plaintiff.



      No appearance for defendant.
                                             2

WIGGINS, Justice.

       The issue we must decide is whether the juvenile court can require

the department of human services to pay the cost of detaining a juvenile

in a detention center while waiting for placement in a group care

residential treatment facility.         Because the juvenile court did not have

the statutory or inherent authority to do so, we sustain the writ of

certiorari, and annul the parts of the juvenile court orders requiring the
department to pay for the cost of detention.

       I. Background Facts and Proceedings.

       The State filed a delinquency petition on November 28, 2006,

alleging a juvenile committed various criminal offenses. The court held a

hearing on the delinquency petition on January 11, 2007. During the

hearing the juvenile admitted to the charges.                   The court placed the

juvenile in the custody of the department of human services for

placement in a group care residential treatment facility.1 Because there

was a waiting list for placement in such a facility, the juvenile was

detained at the Linn County Detention Center. The court also ordered

the department to pay any costs or expenses associated with the

juvenile’s continued placement in the detention center or other shelter
while awaiting placement in a group care residential treatment facility.

       At the juvenile’s first seven-day detention review hearing on

January 18, the court heard testimony from a representative of the

department regarding the department’s group care residential treatment

waiting list, which operates on a first-come-first-served basis without

consideration of a particular child’s need for placement.                    In its post-

hearing order the court found probable cause to believe the juvenile


       1In its petition for writ of certiorari the State indicated the juvenile was appealing

the court’s custody order; however, this is not an issue on this petition.
                                     3

committed delinquent acts; thus, his detention was still warranted, and

there was substantial evidence to support the continued removal of the

juvenile from his home to avoid imminent risk to the child and for the

protection of the community.     The court also noted that ordering the

juvenile’s continued detention in the center was not in the child’s best

interest, but that the court was unable to exercise its discretion to

bypass the waiting list.    Additionally, the court found the department
was not asserting reasonable efforts to place the juvenile in a proper

treatment facility.

      The court held another detention review hearing on January 25

during which it heard additional testimony regarding the waiting list.

During that hearing a representative of the department opined the

juvenile would likely be placed in a group care residential treatment

facility within thirty to ninety days of the hearing.     Again, the court

entered an order continuing the juvenile’s detention under the same

terms as its prior order.

      On January 30 the court was notified the department was able to

place the juvenile in the residential treatment program at Woodward

Academy.    The court approved the placement and ordered custody to
remain with the department.

      The department filed a petition for writ of certiorari with this court

challenging the juvenile court’s orders requiring the department to pay

any costs associated with the placement of the juvenile in the detention

center prior to his placement in a group residential treatment facility.

We granted the petition.

      II. Issue.

      The only issue we must decide is whether the juvenile court orders,

requiring the department to pay the delinquent child’s detention costs
                                        4

while awaiting placement in a group residential treatment facility, was

legal.

         III. Scope of Review.

         We have “constitutional powers to issue writs to, and exercise

supervisory and administrative control over, other judicial tribunals.”

State v. Davis, 493 N.W.2d 820, 822 (Iowa 1992). A writ of certiorari lies

where an inferior tribunal exceeds its proper jurisdiction or otherwise
acts illegally. Stream v. Gordy, 716 N.W.2d 187, 190 (Iowa 2006); see

also Iowa R. Civ. P. 1.1401 (“A writ of certiorari shall only be granted

when specifically authorized by statute; or where an inferior tribunal,

board or officer, exercising judicial functions, is alleged to have exceeded

proper jurisdiction or otherwise acted illegally.”). We have found illegality

to exist “when the court’s ruling lacks ‘substantial evidentiary support or

when the court has not applied the proper rule of law.’ ” Bousman v.

Iowa Dist. Ct., 630 N.W.2d 789, 794 (Iowa 2001) (quoting Allen v. Iowa

Dist. Ct., 582 N.W.2d 506, 508 (Iowa 1998)).

         Our scope of review for juvenile court proceedings is de novo. In re

D.L.C., 464 N.W.2d 881, 882 (Iowa 1991).            However, because “[r]elief

through certiorari proceedings is strictly limited to questions of
jurisdiction or illegality of the challenged acts,” our review is for

correction of errors at law. French v. Iowa Dist. Ct., 546 N.W.2d 911, 913

(Iowa 1996).
         IV. Analysis.

         It is the responsibility of the legislature to enact laws governing the

expenditure of state funds. Graham v. Worthington, 259 Iowa 845, 857,

146 N.W.2d 626, 635 (1966).              The legislature has fulfilled this

responsibility in regard to funding for detention centers. See Iowa Code

§ 232.142. According to the Code:
                                    5
            1. County boards of supervisors which singly or in
      conjunction with one or more other counties provide and
      maintain juvenile detention and juvenile shelter care homes
      are subject to this section.

            2. . . . Expenses for providing and maintaining a
      multicounty home shall be paid by the counties participating
      in a manner to be determined by the boards of supervisors.

            3. A county or multicounty juvenile detention home
      approved pursuant to this section shall receive financial aid
      from the state in a manner approved by the director. Aid
      paid by the state shall be at least ten percent and not more
      than fifty percent of the total cost of the establishment,
      improvements, operation, and maintenance of the home.

            ...

            6. A juvenile detention home fund is created in the
      state treasury under the authority of the department. The
      fund shall consist of moneys deposited in the fund pursuant
      to sections 321.218A and 321A.32A. The moneys in the
      fund shall be used for the costs of the establishment,
      improvement, operation, and maintenance of county or
      multicounty juvenile detention homes in accordance with
      annual appropriations made by the general assembly from the
      fund for these purposes.

Iowa Code § 232.142(1), (2), (3), (6) (2007) (emphasis added).     Section

232.142 clearly places the responsibility for the costs of providing and

maintaining juvenile detention centers with the counties. The juvenile

court orders requiring the department to pay the cost of keeping the

juvenile in the detention center contradict the legislative mandate of

section 232.142.

      Of course, when a court is acting within its jurisdiction it always

has the inherent authority to do what is reasonably necessary for the

administration of justice in a case before the court. Schwennen v. Abell,

471 N.W.2d 880, 884 (Iowa 1991).         However, the use of inherent

authority must be essential to the existence of the court and necessary to

the orderly and efficient exercise of the court’s jurisdiction.   Myers v.

Emke, 476 N.W.2d 84, 85 (Iowa 1991).          The juvenile court orders
                                     6

requiring the department to pay the cost of the juvenile’s detention were

neither essential to the existence of the court, nor were they necessary to

the orderly and efficient exercise of the court’s jurisdiction. See Grant v.

Iowa Dist. Ct., 492 N.W.2d 683, 686 (Iowa 1992) (holding the district

court lacked inherent authority to order the plaintiffs in a civil action to

pay reasonable attorney fees and costs of the guardian ad litem

appointed to represent the incarcerated civil defendant).
      Therefore, the juvenile court did not have the statutory or inherent

authority to order the department to pay the cost of the juvenile’s

detention.

      V. Disposition.

      We find the juvenile court acted illegally when it ordered the

department of human services to pay the cost of detaining a juvenile in

the juvenile detention center because it had no statutory or inherent

authority to do so.   Accordingly, the writ of certiorari in this court is

sustained. We annul the parts of the juvenile court orders requiring the

department to pay for the cost of detention.

      WRIT SUSTAINED.

      All justices concur except Baker, J., who takes no part.